 



Exhibit 10.1
SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     This Second Amended and Restated Employment Agreement (the “Restated
Agreement”) is made and entered into in Chelmsford, Massachusetts by and between
Brooks Automation, Inc., a Delaware corporation (the “Company”) and Edward C.
Grady (the “Executive”), as of October 18, 2006.
RECITALS
     1. The Company and Executive entered into an Employment Agreement on
January 31, 2003, effective February 3, 2003 and amended and restated that
Employment Agreement, effective June 1, 2004 (the “Original Employment
Agreement”).
     2. The Company desires to continue to employ the Executive as Chief
Executive Officer of the Company until September 30, 2007 upon the terms and
conditions set forth herein.
     3. The Company and Executive desire to further amend and restate the
Original Employment Agreement, with the changes set forth herein to take effect
as of September 1, 2006 (the “Effective Date”), to reflect a change of
compensation as of the Effective Date and to reflect certain additional benefits
and obligations of the Company and Executive.
     4. In consideration of the employment to be provided hereby and the amounts
to be paid as provided herein, Executive desires to continue to be employed by
the Company and to agree with the Company as further provided herein.
     For and in consideration of the mutual promises, terms, provisions and
conditions contained in this Restated Agreement, the parties hereby agree as
follows:
1. Duties.
     1.1. Title. The Company shall continue to employ Executive as the President
and Chief Executive Officer of the Company (the “Chief Executive Officer”). The
Executive will continue in his role as President while he serves as Chief
Executive Officer until the Executive and the Board mutually agree to any change
in title. The Executive shall continue to report to the Board of Directors of
the Company (the “Board of Directors”). Executive shall have general management
and control of the business, affairs and property of the Company and its direct
and indirect subsidiaries and shall perform the duties of such office as are
provided for in the bylaws of the Company subject to the general supervision and
direction of the Board of Directors.
     1.2. Board of Directors. Executive shall continue to serve as a member of
the Board of Directors and shall be considered for re-nomination each year of
the Employment Term (as defined below) by the Company’s Nominating & Governance
Committee.

 



--------------------------------------------------------------------------------



 



2. Term. Subject to Section 7 and the termination provisions contained therein,
the term of the Executive’s employment under this Restated Agreement shall end
on September 30, 2007 (the “Employment Term”). The following positions shall
report directly to the Executive: President/COO Semiconductor Products Group,
Senior Vice President/Chief Financial Officer, President/COO of Software
Division, Senior Vice President of Human Resources, Senior Vice
President/General Counsel and any position necessary to fulfill the duties of
the President or Chief Executive Officer.
3. Other Activities. Subject to the terms and conditions of the Non-Competition
and Proprietary Information Agreement executed by the Executive in connection
with the Original Employment Agreement, Executive may serve on corporate, civic,
charitable boards or committees, fulfill speaking engagements, teach at
educational institutions or manage personal investments; provided that such
activities do not individually or in the aggregate interfere or conflict with
the performance of his duties or obligations under this Restated Agreement.
4. Performance. During the Employment Term, Executive shall use his business
judgment, skill and knowledge for the advancement of the Company’s interests and
to discharge his duties and responsibilities hereunder. Executive shall perform
and discharge, faithfully, diligently and to the best of his ability, his duties
and responsibilities hereunder. Subject to Section 3 hereof, Executive shall
devote substantially all of his working time and efforts to the business and
affairs of the Company.
5. Consulting Agreement. Following the expiration (but not earlier termination)
of the Employment Term, the Company agrees that it shall retain the Executive as
a consultant for a period of four (4) years (the “Consulting Term”), and the
Company and Executive shall enter into the Consulting Agreement attached hereto
as Exhibit A.
6. Compensation and Benefits.
     6.1. Base Salary. As consideration for Executive’s services performed
during the Employment Term, the Company agrees to pay Executive a base salary of
$600,000 per year (the “Base Salary”) payable in accordance with the normal
payroll practices of the Company for its executives and subject to federal and
state tax withholding. The Base Salary shall be reviewed annually by the
compensation committee of the Board of Directors (the “Compensation Committee”)
and adjusted as determined by the Compensation Committee (the Base Salary as
adjusted from time to time shall be referred to as the “Current Base Salary”).
     6.2. Annual Management Bonus. Executive shall be eligible to receive cash
bonuses each year from the Company determined by the Compensation Committee in
accordance with bonus programs developed and implemented from time to time by
the Compensation Committee (the “Annual Management Bonus”). The Annual
Management Bonus shall be reviewed at least annually by the Compensation
Committee. Any such Annual Management Bonuses paid to Executive shall be in
addition to the Current Base Salary.
     6.3. Option Grants/Restricted Stock. Pursuant to previous action by the
Compensation Committee, upon the execution and delivery of this Agreement, the
Company will grant to the Executive 100,000 restricted shares of common stock
(the “Restricted Stock”) that will vest on

-2-



--------------------------------------------------------------------------------



 



September 30, 2007, subject to the terms and conditions as set forth in the
governing restricted stock agreement.
     6.4. Sign-on Bonus. The Executive received a bonus payment of $300,000 on
January 1, 2005.
     6.5. Benefits. During the Employment Term, Executive shall be eligible for
participation in and shall receive all benefits available under the Brooks
Automation, Inc. 401(k) Plan, Deferred Compensation Plan and the Company’s
welfare benefit plans, practices, policies and programs (including disability,
salary continuance, group life, accidental death and travel accident insurance
plans and programs) normally available to other senior executives.
     6.6. Business Expenses. Executive shall be entitled to receive prompt
reimbursement during the Employment Term for all reasonable employment-related
expenses incurred or paid by him in the performance of his services, subject to
reasonable substantiation and documentation.
     6.7. Corporate Opportunities. Executive agrees that he will first present
to the Board of Directors, for acceptance or rejection on behalf of the Company,
any opportunity to create or invest in any company which is or will be involved
in providing or furnishing equipment, systems, components, products, software or
services to customers in industries that the Company serves (including, without
limitation, the semiconductor and flat panel display industries) which comes to
his attention and in which he, or any affiliate, might desire to participate. If
the Board of Directors rejects the same or fails to act thereon in a reasonable
time, Executive shall be free to invest in, participate or present such
opportunity to any other person or entity, subject to the other terms of this
Restated Agreement.
7. Termination Events.
     7.1. Death; Disability; Expiration of Employment Term. This Restated
Agreement shall terminate and any and all rights and obligations of the Company
and Executive hereunder shall cease and be completely void except as
specifically set forth in this Restated Agreement, upon (i) the death of
Executive, (ii) the expiration of the Employment Term or (iii) any disability of
the Executive that prevents the Executive from devoting to the business of the
Company his best efforts, skill and attention, for a period of 180 consecutive
days and which qualifies the Executive for benefits under the Company’s long
term disability benefits as determined by its insurer.
     7.2. Termination by the Company. At the election of the Company, this
Restated Agreement shall terminate and any and all rights and obligations of the
Company and Executive hereunder shall cease and be completely void except as
specifically set forth in this Restated Agreement, upon the earliest to occur of
the following: (i) the termination of Executive by the Company with Cause (as
defined below) under this Restated Agreement and delivery of written notice in
accordance with Sections 7, 8 and 14 or (ii) the termination of Executive by the
Company without Cause (other than by reason of disability) upon delivery of
written notice in accordance with Sections 7, 8 and 14.

-3-



--------------------------------------------------------------------------------



 



          7.2.1. Cause. For purposes of this Restated Agreement, “Cause” shall
include, without limitation, the occurrence of any of the following events
during the Employment Term of this Restated Agreement:
(i) Executive’s conviction of, or the entry of a plea of guilty or nolo
contendere to any misdemeanor involving moral turpitude or any felony;
(ii) Fraud, embezzlement, or similar act of dishonesty, unauthorized disclosure,
attempted disclosure, use or attempted use of confidential information; acts
prejudicial to the interest or reputation of the Company; or falsification,
concealment or distortion of management information;
(iii) material misrepresentation in connection with the Executive’s application
for employment with the Company;
(iv) conduct by the Executive constituting an act of moral turpitude, or acts of
physical violence while on duty;
(v) the Executive’s willful failure or refusal to perform the duties on behalf
of the Company which are consistent with the scope and nature of the Executive’s
responsibilities, or otherwise to comply with a lawful directive or policy of
the Company;
(vi) any act of gross negligence, gross corporate waste or disloyalty by the
Executive to the Company or the commission of any intentional tort by the
Executive against the Company; or
(vii) material breach of this Restated Agreement by the Executive.
     7.3. Termination by Executive. At the election of the Executive, this
Restated Agreement shall terminate and any and all rights and obligations of the
Company or Executive hereunder shall cease and be completely void except as
specifically set forth in this Restated Agreement, upon the earliest to occur of
the following: (i) the Executive’s resignation for Good Reason (as defined
below); provided that Executive shall have first provided the Company with
written notice in accordance with Section 14 of the occurrence of such action he
believes constitutes Good Reason and the Company shall have failed to remedy
such action within thirty (30) days of its receipt of such notice; or (ii) the
Executive’s resignation without Good Reason upon delivery of written notice in
accordance with Section 14.
          7.3.1. Good Reason. “Good Reason” shall mean the Company has taken
action that serves to materially, adversely change Executive’s status by a
reduction in title or a material reduction in his duties without Executive’s
consent. Following a Change of Control, “Good Reason” for termination by the
Executive shall exist if the acquirer does not agree in writing to assume the
Company’s obligations hereunder.
     7.4. Termination Date. The term “Termination Date” shall mean the earlier
of (i) the expiration of the Employment Term or (ii) if the date Executive’s
services are terminated (A) by his death, then the date of his death, or (B) for
any other reason, then the date on which such

-4-



--------------------------------------------------------------------------------



 



termination is to be effective pursuant to the notice of termination to be given
by the party terminating the employment relationship.
8. Effect of Termination.
     8.1. Termination for Death or Disability. It is expressly acknowledged and
agreed that if Executive’s employment shall be terminated due to Executive’s
death or disability, all of the obligations under Sections 1 through 6 of the
Company and Executive shall cease except that the Company shall pay, or provide
the following benefits, to Executive without further recourse or liability to
the Company:
(i) an amount equal to the unpaid portion of Executive’s Current Base Salary
earned through the Termination Date;
(ii) the prorata portion of Executive’s then current Current Base Salary for the
remaining balance of the Employment Term;
(iii) an amount equal to the prorata Annual Management Bonus for the completed
portion of the current annual pay period where the total Annual Management Bonus
is determined in accordance with Section 6.2;
(iv) an amount equal to the value of Executive’s vacation accrued as of the
Termination Date; and
(v) notwithstanding anything herein or in the governing plan, stock or option
agreement to the contrary, (a) all shares of restricted stock then held by the
Executive shall immediately vest and (b) all stock options then held by the
Executive shall continue to vest in accordance with the vesting schedule therein
and remain exercisable for the remaining option term without regard to any
continued employment or other relationship with the Company (with the exception
of a termination of the Consulting Term by the Company for cause (as defined in
the Consulting Agreement)).
     8.2. Termination by the Company.
          8.2.1. Termination by the Company for Cause. It is expressly
acknowledged and agreed that if Executive is terminated by the Company for
Cause, all of the obligations under Sections 1 through 6 of the Company and
Executive shall cease except that the Company shall pay immediately after the
Termination Date the following amounts to the Executive without further recourse
or liability to the Company:
(i) an amount equal to the sum of Executive’s Current Base Salary earned through
the Termination Date; and
(ii) an amount equal to the value of Executive’s vacation accrued as of the
Termination Date.

-5-



--------------------------------------------------------------------------------



 



          8.2.2. Termination By the Company Without Cause. It is expressly
acknowledged and agreed that if Executive’s employment shall be terminated by
Company for any reason, except as set forth in Sections 7.1 and 7.2(i), at any
time prior to the expiration of the Employment Term, then all of the obligations
under Sections 1 through 4 and 6 of the Company and Executive shall cease except
that the Company shall pay, or provide the following benefits, to Executive
without further recourse or liability to the Company:
(i) an amount equal to the unpaid portion of Executive’s Current Base Salary
earned through the Termination Date;
(ii) an amount equal to the prorata Annual Management Bonus for the completed
portion of the current annual pay period where the total Annual Management Bonus
is determined in accordance with Section 6.2;
(iii) an amount equal to the value of Executive’s vacation accrued as of the
Termination Date;
(iv) provided the Executive is in then compliance with and has complied with the
Amended and Restated Non-Competition and Proprietary Information Agreement, one
(1) year’s Current Base Salary as severance paid in bi-weekly payments for one
(1) year (the “Initial Salary Continuation Period”);
(v) provided the Executive is then in compliance with and has complied with the
Amended and Restated Non-Competition and Proprietary Information Agreement, if
the Executive has not found a full time comparable executive position with
another employer during the Initial Salary Continuation Period, the Company will
extend the bi-weekly payment on a month-to-month basis until the earlier to
occur of (A) one (1) additional year (26 additional bi-weekly payments) or
(B) the date Executive secures full-time employment, in each case subject only
to the Executive’s obligation to inform the Company’s Human Resources Department
that Executive’s search for replacement employment is ongoing and continuing in
good faith on the 15th of each month following the expiration of the Initial
Salary Continuation Period, provided that any payments pursuant to this Section
8.2.2(v) shall be offset by income earned from consulting fees with the Company,
by short term and/or sporadic consulting fees earned from any other business
entity or by income received for part time employment with another business
entity; and
(vi) notwithstanding anything herein or in the governing plan, stock or option
agreement to the contrary, (a) all shares of restricted stock then held by the
Executive shall immediately vest and (b) all stock options then held by the
Executive shall continue to vest in accordance with the vesting schedule therein
and remain exercisable for the remaining option term without regard to any
continued employment or other relationship with the

-6-



--------------------------------------------------------------------------------



 



Company (with the exception of a termination of the Consulting Term by the
Company for cause (as defined in the Consulting Agreement)).
     8.3. Termination by Executive
          8.3.1. Termination by Executive Without Good Reason. It is expressly
acknowledged and agreed that if Executive resigns without Good Reason, then all
of the obligations under Sections 1 through 4 and 6 of the Company and Executive
shall cease except that the Company shall pay, or provide the following
benefits, to Executive without further recourse or liability to the Company:
(i) an amount equal to the unpaid portion of Executive’s Current Base Salary
earned through the Termination Date; and
(ii) an amount equal to the value of Executive’s accrued vacation pay.
          8.3.2. Termination by Executive For Good Reason. It is expressly
acknowledged and agreed that if Executive’s employment shall be terminated
because the Executive resigns for Good Reason at any time prior to the
expiration of Employment Term, then all of the obligations under Sections 1
through 4 and 6 of the Company and Executive shall cease except that the Company
shall pay, or provide the following benefits, to Executive without further
recourse or liability to the Company:
(i) an amount equal to the unpaid portion of Executive’s Current Base Salary
earned through the Termination Date;
(ii) an amount equal to the prorata Annual Management Bonus for the completed
portion of the current annual pay period where the total Annual Management Bonus
is determined in accordance with Section 6.2;
(iii) an amount equal to the value of Executive’s vacation accrued as of the
Termination Date;
(iv) provided the Executive is then in compliance with and has complied with the
Amended and Restated Non-Competition and Proprietary Information Agreement, one
(1) year’s Current Base Salary as severance paid in bi-weekly payments for the
Initial Salary Continuation Period; a
(v) provided the Executive is then in compliance with and has complied with the
Amended and Restated Non-Competition and Proprietary Information Agreement, if
the Executive has not found a full time comparable executive position with
another employer during the Initial Salary Continuation Period, the Company will
extend the bi-weekly payment on a month-to-month basis until the earlier to
occur of (A) one (1) additional year (26 additional bi-weekly payments) or
(B) the date Executive secures full-time employment, in each case subject only
to the Executive’s obligation to inform the Company’s Human Resources

-7-



--------------------------------------------------------------------------------



 



Department that Executive’s search for replacement employment is ongoing and
continuing in good faith on the 15th of each month following the expiration of
the Initial Salary Continuation Period, provided that any payments pursuant to
this Section 8.3.2(v) shall be offset by income earned from consulting fees with
the Company, by short term and/or sporadic consulting fees earned from any other
business entity or by income received for part time employment with another
business entity; and
(vi) notwithstanding anything herein or in the governing plan, stock or option
agreement to the contrary, (a) all shares of restricted stock then held by the
Executive shall immediately vest and (b) all stock options then held by the
Executive shall continue to vest in accordance with the vesting schedule therein
and remain exercisable for the remaining option term without regard to any
continued employment or other relationship with the Company (with the exception
of a termination of the Consulting Term by the Company for cause (as defined in
the Consulting Agreement)).
     8.4. Termination Upon Expiration of the Term. It is expressly acknowledged
and agreed that if Executive’s employment shall be terminated due to the
expiration of the Employment Term, all of the obligations under Sections 1
through 4 and 6 of the Company and Executive shall cease except that the Company
shall pay, or provide the following benefits, to Executive without further
recourse or liability to the Company:
(i) an amount equal to the unpaid portion of Executive’s Current Base Salary
earned through the Termination Date;
(ii) the bonus earned by the Executive in respect of the Company’s results of
operations for the fiscal year ended September 30, 2007 (payable in the ordinary
course of business when other annual bonuses are payable);
(iii) an amount equal to the value of Executive’s vacation accrued as of the
Termination Date; and
(iv) notwithstanding anything herein or in the governing plan, stock or option
agreement to the contrary, (a) all shares of restricted stock then held by the
Executive shall immediately vest and (b) all stock options then held by the
Executive shall continue to vest in accordance with the vesting schedule therein
and remain exercisable for the remaining option term without regard to any
continued employment or other relationship with the Company (with the exception
of a termination of the Consulting Term by the Company for cause (as defined in
the Consulting Agreement)).
     8.5. 280G. In the event that the Executive shall become entitled to payment
and/or benefits provided by this Restated Agreement or any other amounts in the
“nature of compensation” (whether pursuant to the terms of this Restated
Agreement or any other plan,

-8-



--------------------------------------------------------------------------------



 



arrangement or agreement with the Company, any person whose actions result in a
change of ownership or effective control covered by Section 280G(b)(2) of the
Code or any person affiliated with the Company or such person) as a result of
such change in ownership or effective control (collectively the “Company
Payments”), and such Company Payments would be subject to the tax imposed by
Section 4999 of the Code (together with any similar tax that may hereafter be
imposed by any taxing authority, the “Excise Tax”) the Executive shall be solely
responsible for the payment in full of any such Excise Tax; and the Company
shall withhold any federal or state taxes as required by applicable law.
9. Noncompetition Agreement. The Executive has execute the Amended and Restated
Non-Competition and Proprietary Information Agreement attached as Exhibit A to
the Original Employment Agreement.
10. Assignment. Neither the Company nor Executive may make any assignment of
this Restated Agreement or any interest herein, by operation of law or
otherwise, without the prior written consent of the other party; provided,
however, that the Company may assign its rights and obligations under this
Restated Agreement without the consent of Executive if the Company shall
hereafter effect a reorganization, consolidate with, or merge into any other
entity or transfer all or substantially all of its properties or assets to any
other person or entity. This Restated Agreement shall be binding upon and inure
to the benefit of the Company, Executive and their respective successors,
executors, administrators, heirs and permitted assigns.
11. Indemnification. The Executive has execute and delivered the Amended and
Restated Indemnification Agreement attached as Exhibit B to the Original
Employment Agreement.
12. Waiver. The waiver by any party hereto of a breach of any provision of this
Restated Agreement by any other party will not operate or be construed as a
waiver of any other or subsequent breach by such other party.
13. Severability. The parties agree that each provision contained in this
Restated Agreement shall be treated as a separate and independent clause, and
the unenforceability of any one clause shall in no way impair the enforceability
of any of the other clauses herein. Moreover, if one or more of the provisions
contained in this Restated Agreement shall for any reason be held to be
excessively broad as to scope, activity or subject, such provisions shall be
construed by the appropriate judicial body by limiting and reducing it or them,
so as to be enforceable to the extent compatible with the applicable law.
14. Notices. Any notice or other communication in connection with this Restated
Agreement shall be deemed to be delivered if in writing, addressed as provided
below and actually delivered at said address:
     If to Executive, to him at the following address:
Edward C. Grady
124 2nd St., Apt. #3
Los Altos, CA 94022
     If to the Company, to it at the following address:

-9-



--------------------------------------------------------------------------------



 



Brooks Automation, Inc.
15 Elizabeth Drive
Chelmsford, MA 01824
Attn: General Counsel
     or to such other person or address as to which either party may notify the
other in accordance with this Section 14.
15. Medical and Dental Benefits. The Company its successors or assignees shall
pay the cost of the Executive’s participation (and that of his spouse through
the Executive) in the Company’s group medical and dental insurance plans
following the Termination Date until the provisions for continued coverage under
COBRA expire, provided that the Executive makes any election required under
COBRA and is entitled to continue such participation under applicable law and
plan terms, and provided, further, that the Consultant has not been offered
participation in medical or dental insurance plans of a subsequent employer.
During the four years following the Termination Date and after the expiration of
the Executive’s continued coverage under COBRA (such time, the “Expiration of
Coverage”), if the Company its successors or assignees is then not permitted
under the terms of its group medical and dental plans to offer continued
coverage to the Executive and the Executive has not been offered participation
in medical or dental insurance plans of a subsequent employer, the Company its
successors or assignees shall procure on behalf of the Executive for the
remainder of such four-year period health and dental insurance coverage
comparable to that offered at the Expiration of Coverage up to the amount the
Company paid for COBRA coverage on behalf of the Executive at the Expiration of
Coverage.
16. Relocation. The Company shall reimburse the Executive (a) to the extent the
bona fide sales price for Executive’s condominium located at 78 Forest Ridge
Road, Unit 200, Concord, MA 01742 (the “Condominium”) is less than the sum of
the Executive’s cost and all capital improvements made to the Condominium and
(b) for all selling expenses incurred in connection therewith (including without
limitation broker commissions and legal expenses), provided (x) the sale occurs
during the Employment Term or within six months following the expiration of the
Employment Term, and (y) the Executive provides the Company with supporting
documentation for the purchase cost, additional capital additions sold with the
property and the sale documents supporting the claim for reimbursement
hereunder. In addition, the Company will pay to the Executive an additional
amount in cash which, after reduction for all federal, state and local taxes, is
sufficient to pay any and all federal, state and local taxes imposed on the
Executive with respect to the receipt of such reimbursement by the Executive.

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have hereunto set their hands, as of
the date first above written.

                  /s/ Edward C. Grady       Edward C. Grady              BROOKS
AUTOMATION, INC.
      By:   /s/ Thomas S. Grilk         Thomas S. Grilk        Senior Vice
President, General Counsel and Secretary     

[Signature Page To Employment Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
CONSULTING AGREEMENT
     CONSULTING AGREEMENT, effective as of ______, 200_, by and between BROOKS
AUTOMATION, INC., 15 Elizabeth Drive, Chelmsford, Massachusetts 01824 (the
“Company”) EDWARD C. GRADY, of 124 2nd Street, Apt #3, Los Altos, CA 94022
WITNESSETH:
     WHEREAS, Consultant has been employed by the Company pursuant to a Second
Amended and Restated Employment Agreement, effective September 1, 2006 (the
“Employment Agreement”);
     WHEREAS, the Consultant and Company have executed an Indemnification
Agreement (the “Indemnification Agreement”)’
     WHEREAS, the Consultant and Company have executed an Executive Invention,
Nondisclosure, Noncompetition and Nonsolicitation Agreement (the “Noncompetition
Agreement”);
     WHEREAS, the Employment Agreement provides that the parties would enter
into a Consulting Agreement in certain circumstances in connection with the
Employment Agreement; and
     WHEREAS, the Company and Consultant desire to enter into a Consulting
Agreement (the “Consulting Agreement”) on the terms set forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein it is hereby agreed by and between the Company and Consultant
as follows:
1. Consulting Term. The term of this Consulting Agreement shall be four years,
unless earlier terminated in accordance herewith, commencing
                          , 200   the “Effective Date”) and ending
                          , 20     (the “Term”).
2. Consulting Responsibilities. Consultant shall, if and to the extent requested
by the Company’s Board of Directors, provide the Company’s Board of Directors
and Chief Executive Officer with advice on strategic planning issues and assist
them with the transitioning of management to a new executive team. Consultant
shall be available for up to one hundred (100) hours per quarter to provide such
consulting services as may be reasonably requested by the Board. If the Board
does not request such services in any particular quarter, then the hours not
utilized by the Company shall not carry over into any subsequent quarters.
Consultant shall be permitted to perform the duties under this Section 2 in the
geographic location of his choice. Consultant shall be considered for nomination
to the Company’s Board of Directors each year of the Term (as defined below) by
the Company’s Nominating and Governance Committee.
3. Remuneration.
     (a) Fees. In consideration of Consultant entering into this Consulting
Agreement, and of his agreeing to furnish services as Consultant hereunder, the
Company shall pay to

 



--------------------------------------------------------------------------------



 



Consultant an annual fee of One Hundred Thousand Dollars ($100,000). The annual
fee shall be paid in monthly installments in accordance with the Company’s
normal practices. The Consultant shall be an independent contractor and will be
responsible for all self-employment taxes. Executive shall be eligible to
receive additional fees as determined by the Compensation Committee in light of
the services provided by the Consultant hereunder.
     (b) Expenses. The Company shall reimburse Consultant for his reasonable
out-of-pocket expenses incurred in connection with the furnishing of services
hereunder and in accordance with the Company’s expense policies for independent
contractors.
     (c) Restricted Stock/Options. If this Consulting Agreement is terminated by
the Company without cause as defined below, then notwithstanding anything herein
or in the governing plan, stock or option agreement to the contrary, all stock
options then held by the Consultant shall continue to vest in accordance with
the vesting schedule therein, without regard to any continued employment or
other relationship with the Company, and remain exercisable, for the remaining
option term.
     (d) Benefits. During the Term and to the extent permitted by the applicable
plan, Consultant shall be eligible for participation in and shall receive all
benefits available under the Brooks Automation, Inc. 401(k) Plan, and the
Company’s welfare benefit plans, practices, policies and programs (including
disability, salary continuance, group life, accidental death and travel accident
insurance plans and programs) normally available to other senior executives.
These benefits shall be in addition to the benefits required to be provided to
the Executive pursuant to Section 15 of the Employment Agreement which shall
survive independently from this consulting agreement. In addition, at the
request of the Consultant, the Company will use its commercially reasonable
efforts to implement an arrangement whereby the Consultant may defer some or all
of the remuneration he is due hereunder to the extent such an arrangement is
available in compliance with applicable law, including Section 409A of the
Internal Revenue Code.
4. Termination of Consulting. The Company or Consultant may terminate this
Consulting Agreement by providing at least sixty (60) days written notice to the
other in accordance with the notice requirements of Section 8(f) herein. If the
Company (or any successor or assignee) terminates the Consulting Agreement
without cause as defined below, then it shall continue to pay the fees and
provide the benefits set forth in Sections 3(a), 3(b) and 3(c) above through the
expiration of the Term but all other rights and obligations of the Company or
Consultant shall cease and be completely void expect as specifically set forth
in this Consulting Agreement. If this Consulting Agreement is terminated by the
Company for cause or by the Consultant, then the Company shall have no further
obligation hereunder. For purposes of this Section, “cause” shall mean the
(i) Consultant’s conviction of, or the entry of a plea of guilty or nolo
contendere to any misdemeanor involving moral turpitude or any felony;
(ii) fraud, embezzlement, or similar act of dishonesty, unauthorized disclosure,
attempted disclosure, use or attempted use of confidential information; acts
prejudicial to the interest or reputation of the Company; or falsification,
concealment or distortion of management information; (iii) conduct by the
Consultant constituting an act of moral turpitude, or acts of physical violence
while on duty; (iv) the Consultant’s willful failure or refusal to perform the
duties on behalf of the Company which are consistent with the scope and nature
of the Consultant’s responsibilities, or otherwise to

-2-



--------------------------------------------------------------------------------



 




comply with a lawful directive or policy of the Company; (v) any act of gross
negligence, gross corporate waste or disloyalty by the Consultant to the Company
or the commission of any intentional tort by the Consultant against the Company;
or (vi) material breach of this Agreement by the Consultant.
5. Public Statements. For so long as the Consultant is engaged by the Company
under this Consulting Agreement, and at all times thereafter, the Consultant
shall support the Company in public statements and in all dealings with third
parties, and will refrain from making any derogatory or harmful statements with
respect to the Company or taking any action that would reflect negatively on the
Company or any of its officers, directors, employees, advisors, customers or
other related or affiliated parties.
6. Release. Except for Consultant’s rights arising under any option agreements,
restricted stock agreements, the Indemnification Agreement, the Noncompetition
Agreement and this Consulting Agreement, Consultant specifically releases,
remises and forever discharges the Company and its officers, directors, agents
and employees, acting in their capacity as such officer, managing director and
employee, from all claims of any nature which Consultant now has or ever had
arising from his employment with the Company, whether common law claims or
statutory claims, including but not limited to:
     (a) claims under any United States state or federal discrimination, fair
employment practices or other employment related statute, or regulation (as they
may have been amended through the date of this Consulting Agreement) prohibiting
discrimination or harassment based upon any protected status including, without
limitation, race, color, religion, national origin, age, gender, marital status,
disability, handicap, veteran status or sexual orientation. Without limitation,
specifically included in this paragraph are any claims arising under the Federal
Rehabilitation Act of 1973, Age Discrimination in Employment Act of 1964 as
amended by the Civil Rights Act of 1991, the Equal Pay Act, the Americans With
Disabilities Act and any similar Massachusetts or other state or local statute
or ordinance;
     (b) claims under any other United States state or federal employment
related statute, or regulation (as they may have been amended through the date
of this Consulting Agreement) relating to wages, hours or any other terms and
conditions of employment. Without limitation, specifically included in this
paragraph are any claims arising under the Fair Labor Standards Act, the Family
and Medical Leave Act of 1993, the National Labor Relations Act, the Employee
Retirement Income Security Act of 1974, the Consolidated Omnibus Budget
Reconciliation Act of 1985 (COBRA) and any similar Massachusetts or other state
or local statute or ordinance;
     (c) claims under any United States state or federal common law theory
including, without limitation, wrongful discharge, breach of express or implied
contract, promissory estoppel, unjust enrichment, breach of a covenant of good
faith and fair dealing, violation of public policy, defamation, interference
with contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence;
     (d) any other claim arising under United States state or federal law;

-3-



--------------------------------------------------------------------------------



 



     (e) any benefits under the Employment Agreement including, without
limitation, any termination benefits provided under Sections 7 and 8 thereunder;
and
     (f) notwithstanding anything herein to the contrary, Consultant is not
releasing, and shall not be deemed to have released, any and all common law,
contractual, statutory or other rights of Consultant may under the
Indemnification Agreement or contribution, if any, or any claims to the extent
of available insurance coverage.
7. Older Workers Benefit Protection Act of 1990. This paragraph is intended to
comply with the United States Older Workers Benefit Protection Act of 1990
(“OWBPA”) with regard to Consultant’s waiver of rights under the United States
Age Discrimination in Employment Act of 1967 (“ADEA”):
     (a) Consultant is specifically waiving rights and claims under ADEA;
     (b) The waiver of rights under ADEA does not extend to any rights or claims
arising after the date this Consulting Agreement is signed by Consultant;
     (c) Consultant acknowledges receiving consideration for this waiver;
     (d) Consultant acknowledges that he has been advised to consult with an
attorney before signing this Consulting Agreement; and
     (e) Consultant acknowledges that after receiving a copy of this Consulting
Agreement, Consultant had the right to take up to 21 days to consider his
decision to sign the Consulting Agreement; the parties agree that changes,
whether material or immaterial, do not restart the running of the 21 day period.
Further, that Consulting Agreement does not become effective for a period of
seven days after Consultant signs it. Consultant has the right to revoke this
Consulting Agreement during the seven day period. Revocation must be made in
writing, signed by Consultant and delivered to the Company during the seven day
period. If Consultant revokes this Consulting Agreement, the entire Consulting
Agreement shall be null and void.
8. Miscellaneous.
     (a) Incapacity. In the event of Consultant’s disability or incapacity,
during the Term, he shall not be required to furnish services hereunder while
such incapacity or disability continues, and during the period of such
incapacity or disability, the salary and benefits payable to him as provided
herein shall be paid in the same amounts and at the same times as it would have
been payable if he had not been under such incapacity or disability.
     (b) Entire Agreement. Except as provided herein with respect to the
Indemnification Agreement, Noncompetition Agreement, Employment Agreement,
restricted stock agreements and option agreements, the Consulting Agreement
constitutes the entire agreement and understanding of the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
undertakings, both written and oral.
     (c) Severability. In the event that any court having jurisdiction shall
determine that any covenant or other provision contained in this Consulting
Agreement shall be unreasonable or

-4-



--------------------------------------------------------------------------------



 



unenforceable in any respect, then such covenant or other provision shall be
deemed limited to the extent that such court deems it reasonable and
enforceable, and as so limited shall remain in full force and effect. In the
event that such court shall deem any covenant or provision wholly unenforceable,
the remaining covenants and provisions of this Consulting Agreement shall
nevertheless remain in full force and effect.
     (d) Assignment. The Consultant may not make any assignment of this
Consulting Agreement or any interest herein, by operation of law or otherwise,
without the prior written consent of the Company. The Company shall assign its
rights and obligations under this Consulting Agreement, without the consent of
Consultant, if the Company shall hereafter effect a reorganization, consolidate
with, or merge into any other entity or transfer all or substantially all of its
properties or assets to any other person or entity. This Consulting Agreement
shall be binding upon and inure to the benefit of the Company, Consultant and
their respective successors, executors, administrators, heirs and permitted
assigns.
     (e) Arbitration. In the event of a dispute between the parties as to the
meaning or interpretation of this Agreement, or the performance of either party
hereunder, either party may submit the matter for arbitration in Boston,
Massachusetts, to the American Arbitration Association, which is expressly
permitted and required hereby, to include the reasonable costs of arbitration,
including attorney fees, of the prevailing party, in its decision. If the
nonprevailing party should then fail to comply with such decision, the
reasonable costs of enforcement, including attorney’s fees, shall be paid to the
prevailing party. Such costs shall specifically include any judicial proceeding
to confirm such decision.
     (f) Notices. All notices and other communications given or made pursuant
hereto shall be in writing (including telecopier, facsimile or similar writing)
and shall be deemed to have been duly given or made as of the date delivered,
mailed or sent if delivered personally, mailed by registered or certified mail
(postage prepaid, return receipt requested) or sent by telecopier to the parties
at the following addresses or telecopier numbers (or at such other address or
telecopier number for a party as shall be specified by like notice, except that
notices of changes of address or telecopier numbers shall be effective only upon
receipt);
If to Consultant, to him at the following address:
Edward C. Grady
124 2nd Street, Apt. #3
Los Altos, CA 94022
If to the Company, to it at the following address:
Brooks Automation, Inc.
15 Elizabeth Drive
Chelmsford, MA 01824
Attn: General Counsel
     (g) Governing Law. This Consulting Agreement shall be governed by, and
construed in accordance with, the laws of the Commonwealth of Massachusetts.

-5-



--------------------------------------------------------------------------------



 



     (h) Amendment. This Consulting Agreement may not be amended or modified
except by an instrument in writing signed by the parties hereto.
     (i) Interpretation. The parties hereto acknowledge and agree that: (i) each
party and its counsel reviewed and negotiated the terms and provisions of this
Consulting Agreement and have contributed to its revision, (ii) the rule of
construction to the effect that any ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this Consulting
Agreement, and (iii) the terms and provisions of this Consulting Agreement shall
be construed fairly as to all parties hereto and not in favor of or against any
party, regardless of which party was generally responsible for the preparation
of this Consulting Agreement.
     (j) Compliance. The failure of any party hereto to insist upon strict
compliance with any of the terms, covenants or conditions hereof shall not be
deemed a waiver of such terms, covenants or conditions, nor shall any waiver or
relinquishment of any right or power hereunder at any one or more times be
deemed a waiver or relinquishment of such power or right at any other time or
times.
     (k) Headings. The headings contained in this Consulting Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Consulting Agreement.
     (l) Counterparts. This Consulting Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.
     (m) Survival. Notwithstanding any provision of this Consulting Agreement to
the contrary, the obligations of the Consultant and the Company pursuant to
Sections 4 through 8 hereof, shall each survive termination of this Consulting
Agreement.
     (n) Absence of Duress. Consultant acknowledges that he has been afforded
sufficient time to understand the terms and effects of this Consulting
Agreement, and that the agreements and obligations herein are made voluntarily,
knowingly and without duress, and that neither the Company nor its agents or
representatives have made any representations inconsistent with the provisions
of this Consulting Agreement.
[Signature Page to Follow]

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Consultant and the Company’s duly authorized
representative have caused this Consulting Agreement to be executed under seal
as of the day and year first above written, to become effective seven days after
Consultant signs as provided in Paragraph 7(e).

            BROOKS AUTOMATION, INC.
      By:           Sr. Vice President, General Counsel and        Secretary   
    CONSULTANT:
              Edward C. Grady              

I, Edward C. Grady, represent and agree that I have carefully read this
Consulting Agreement; that I have been given ample opportunity to consult with
my legal counsel or any other party to the extent, if any, that I desire; and
that I am voluntarily signing by my own free act. This Consulting Agreement
constitutes a voluntary and knowing waiver of rights under the laws and statutes
referenced above.

                Dated:                           , 200_          Edward C.
Grady               

-7-